El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Enrique Delgado presentó una demanda de intervención en cierto pleito seguido en la Corte de Distrito de Humacao y luego archivó una solicitud de injunction que fue finalmente declarada sin lugar. La presente apelación se interpuso contra la sentencia negando el injunction.
La demanda de intervención se dirige contra Eladia Cruz, viuda de Jiménez, contra Joaquín Jiménez Cruz y contra la sucesión del Dr. Manuel Jiménez Cruz y por ella se pide a la corte que declare nulo un expediente, en el cual se estimó justificado el dominio de dos fincas a favor de la demandada Eladia Cruz, y varias escrituras de arrendamiento, segrega-ción, venta, hipoteca y rescisión, todas otorgadas en relación *878con las diclias fincas; y, además, se solicita qne se condene a la sucesión del Dr. Manuel Jiménez Cruz a pagar a la so-ciedad de gananciales que el demandante tiene constituida con su esposa Gertrudis Jiménez Oruz, la suma de $8,102.77.
En la demanda de intervención se alega qne las fincas de que se trata en ella no pertenecen privativamente a la de-mandada doña Eladia Cruz, sino que correspondían a la sociedad de gananciales que la dicha doña Eladia tuvo cons-tituida con su esposo don Manuel Jiménez Sicardó fallecido en 1887. La esposa del demandante interventor es hija de don Mánuel- y de doña Eladia. T se alega, además, en la demanda, que muerto don Manuel Jiménez Sicardó, su hijo, el Dr. Jiménez Cruz, entró a administrar las fincas sin en-tregar a la esposa del demandante la parte que le correspon-día en sus productos, y es esa parte, ascendente a $8,102.77. la que se reclama a su sucesión.
Archivada la demanda, el demandante interventor pre-sentó su solicitud de injunction alegando que la sucesión del doctor Jiménez Cruz, uno de los demandados, había promo-vido los procedimientos necesarios para la partición de sus bienes y que si tales procedimientos terminaban y cada he-redero percibía su parte, el solicitante se vería obligado a establecer varias acciones separadas para reclamar a cada uno el cumplimiento de las obligaciones contraídas por su causante. Y alega en ella, además, que' el solicitante care-cía de todo otro remedio adecuado, fácil y expedito en el curso ordinario de la ley para garantizar su derecho.
¿Es éste un caso propio para expedir un auto de injunction? ¿Asiste al demandante interventor algún derecho claro para obtener la paralización de las operaciones divisorias? Yeámoslo.
Desde muchos años antes de aprobarse la ley sobre injunctions, se reconocía al acreedor el derecho de paralizar la partición de la herencia hasta que se le pagara o afianzara el importe de su crédito. El artículo 1082 del Código Civil Antiguo, igual al 1049 del Código Civil Revisado, dice: “Los *879acreedores reconocidos como tales podrán oponerse a qne se lleve a efecto la partición de la herencia hasta qne se les pilgüe o afiance el importe de sus créditos.”
“Los herederos tienen,' desde lnego, la facultad de par-tir”, dice Manresa, “o dividir la herencia; pero sólo deben comprenderse en la división los bienes y derechos qne qne-den después de cumplidas las obligaciones o pagadas las deu-das de la sucesión; * * * Primero es pagar que here-dar, se ha dicho siempre, y éste puede decirse que es el fun-damento del precepto del artículo 1082, en general, o la principal razón que abona la facultad que a los acreedores se concede.” 7 Manresa. Código Civil Español, 3ª. edición, página 756.
Ahora Men, la ley no se refiere en general a “los acree-dores”, sino que se limita a- “los acreedores reconocidos como tales”. Manresa estudia esa limitación y concluye: “Los acreedores cuyos créditos no quieran reconocer los he-rederos ni puedan presentar un título escrito que justifique cumplidamente su derecho, no podrán ejercitar, por tanto, la facultad concedida en el artículo 1082.” 7 Manresa. Có-digo Civil Español, 3ª. edición, página 755. Y ese es preci-samente el caso del demandante interventor. Puede que le asista el derecho que alega; puede que su reclamación sea enteramente justa, pero la deuda que reclama no consta aun reconocida y depende, en primer término, de que se resuel-van a su favor las nulidades del expediente de dominio y de los documentos públicos que solicita, y, después, de la prueba que aporte para demostrar que el causante de la sucesión demandada percibió y no entregó los productos que se ex-presan en la demanda.
No encontrándose, pues, el' apelante en las condiciones requeridas por el artículo 1049 del Código Civil que invoca, no tenía, bajo la autoridad de dicho precepto, derecho a ob-tener la paralización de las operaciones particionales de que se trata.
*880Veamos si las prescripciones de la Ley de Injunction le favorecen. Funda especialmente sn solicitud el apelante en el caso sexto de la sección 3 de la ley de 1906 sobre la ma-teria, Comp. 1911, página 293, o sea en que puede concederse un injunction “cuando la restricción fuere necesaria para impedir una multiplicidad de procedimientos judiciales. ”
El demandante interventor lia dirigido su demanda, en-tre otros, contra la sucesión del doctor Jiménez Cruz. Cita-dos en forma todos los componentes de la misma, la corte adquirirá jurisdicción sobre todos ellos y en este mismo pleito quedarán resueltas todas las cuestiones levantadas. Además, de acuerdo con la ley para asegurar la efectividad de la sem tencias, está al alcance del demandante interventor garanti-zar la que pueda dictarse en este pleito con bienes no adju-dicados aun individualmente a los herederos y que aunque después lo fueran continuarían afectos a la indicada res-ponsabilidad.
Bajo las circunstancias que concurren y que dejamos ex-puestas, no vemos que la corte de distrito abusara de su po-der discrecional, y sabido es que la concesión de un injunction no es ea; debito justiiiae, sino que descansa en la sana discreción del tribunal, por lo que la resolución que dicte no se revocará en apelación a menos que se demuestre que dicho tribunal abusó de su facultad. Véase el caso de Escobar v. Gámbaro et al., 22 D. P. R. 566 y los en él citados.
Debe declarase no haber lugar al recurso y confirmarse la resolución recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. Wolf y Hutchison no tomaron parte en la resolución de este caso.